DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE to 15/570,088 filed on 4/12/2022.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 9 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 5, 9 and 13, there’s no support in the specification nor the drawings for the limitation “the second rate of rotation is different than the first rate of rotation”. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, the indefinite limitation is “wherein the first and second rates of rotation are substantially constant”. It is unclear whether this constant rate should be after the change of the first and second rates of rotation in claim 5, so that it doesn’t contradict the last limitation of claim 5.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-9, 11-17 and 19, 21-22, 24, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 20110258848) in view of Bauvin (US 2012/0082788).

Regarding claim 5, Fujita teaches:
A controller (Item 6) configured to operate a plurality of machines each machine using a servo motor (X-axis motor and Z-axis motor) and a motor speed controller (Items 5X, 5Z and 7. See para 0032, 0033 and 0036) coupled to the servo motor, each servo motor being configured to rotate a respective one of the plurality of machines (Abstract: a plurality of moving members driven by motors), the motor speed controller incorporating a regenerative braking system (Abstract: a regenerative power produced when each of the motors is decelerated), the controller being adapted to synchronize the servo motors to achieve overlap of the acceleration phases of some of the machines with the deceleration phases of other of the machines (Abstract and Fig. 3 shows overlap between the acceleration and deceleration phases. See para 0036-0038 and 0040), whereby the synchronizing the servo motors enables the regenerative braking systems to redistribute electrical power between the machines. (See para 0014 and 0043; Fig. 5 also shows acceleration and deceleration of Y-axis member -Para 0051),
   wherein, the controller is further adapted to control, subsequent to the first and second machine achieving the first rate of rotation ([0012]-[0015]) a first machine of the plurality of machines to accelerate during a first acceleration phase to achieve a first rate of rotation after the first acceleration phase and before a first deceleration phase ([0012]-[0015]) and to control a second machine of the plurality of machines to accelerate during a second acceleration phase to achieve a second rate of rotation after the second acceleration phase (para 0015-0016 teaches that there’s harmonization control to synchronize the deceleration timing of the other moving member with the acceleration timing of the one moving member. Further, in the abstract, it is stated that the control section begins to start and accelerate one of the two moving members in synchronized relation with the timing of beginning to decelerate and stop the other moving member; therefore, the control section starts and accelerates the one of the two moving members, therefore based on the change of the first rate of rotation of the first member, changes the rate of the other/second moving member by decelerating and stopping it. Examiner’s note: it’s inherent to have a rate of rotation after an acceleration) such that the second rate of rotation is different as the first rate of rotation (para 0015-0016 teaches that there’s harmonization control to synchronize the deceleration timing of the other moving member with the acceleration timing of the one moving member; opposite sign of plus and minus, thus different than the first rate of rotation);
Fujita doesn’t explicitly teach the machine or moving member being a can internal spray.
However, Bauvin teaches a method of coating a surface of a hollow body, for instance, a bottle (see para 0003-0004).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the idea of spraying the surface of a bottle of Bauvin by utilizing the apparatus of Fujita in order to use the bottle for pharmaceuticals or cosmetics, such as perfumes (see Baudin para 0002).

Regarding claim 9, Fujita teaches:
A system comprising: 
a plurality of machines, each one of the machines including a servo motor (X-axis motor and Z-axis motor) and a motor speed controller (Items 5X, 5Z and 7. See para 0032, 0033 and 0036) coupled to the servo motor, each servo motor being configured to rotate a respective one of the plurality of machines (Abstract: a plurality of moving members driven by motors), the motor speed controller incorporating a regenerative braking system (Abstract: a regenerative power produced when each of the motors is decelerated); and 
a controller (item 6) configured to operate the machines, the controller being adapted to synchronise the servo motors to achieve overlap of the acceleration phases of the machines with the deceleration phases of other of the machines (Abstract and Fig. 3 shows overlap between the acceleration and deceleration phases. See para 0036-0038 and 0040), whereby the synchronizing the servo motors enables the regenerative braking systems to redistribute electrical power between the machines. (See para 0014 and 0043; Fig. 5 also shows acceleration and deceleration of Y-axis member -Para 0051).
  	   wherein, the controller is further adapted to control, subsequent to the first and second machine achieving the first rate of rotation ([0012]-[0015]) a first machine of the plurality of machines to accelerate during a first acceleration phase to achieve a first rate of rotation after the first acceleration phase and before a first deceleration phase ([0012]-[0015]) and to control a second machine of the plurality of machines to accelerate during a second acceleration phase to achieve a second rate of rotation after the second acceleration phase (para 0015-0016 teaches that there’s harmonization control to synchronize the deceleration timing of the other moving member with the acceleration timing of the one moving member. Further, in the abstract, it is stated that the control section begins to start and accelerate one of the two moving members in synchronized relation with the timing of beginning to decelerate and stop the other moving member; therefore, the control section starts and accelerates the one of the two moving members, therefore based on the change of the first rate of rotation of the first member, changes the rate of the other/second moving member by decelerating and stopping it. Examiner’s note: it’s inherent to have a rate of rotation after an acceleration) such that the second rate of rotation is different as the first rate of rotation (para 0015-0016 teaches that there’s harmonization control to synchronize the deceleration timing of the other moving member with the acceleration timing of the one moving member; opposite sign of plus and minus, thus different than the first rate of rotation);
      Fujita doesn’t explicitly teach the machine or moving member being a can internal spray.
However, Bauvin teaches a method of coating a surface of a hollow body, for instance, a bottle (see para 0003-0004).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the idea of spraying the surface of a bottle of Bauvin by utilizing the apparatus of Fujita in order to use the bottle for pharmaceuticals or cosmetics, such as perfumes (see Baudin para 0002).

Regarding claims 8 and 12, Fujita teaches:
The controller according to claim 5, the controller being either a central controller or controller distributed across the machines (Fig. 1 charge controller 6 appears to be either a central controller or controller distributed across the machines since it is connected to almost every component of the apparatus).

Regarding claim 13, Fujita teaches:
A method of operating a plurality of machines, each one of the machines having a servo motor (X-axis motor and Z-axis motor) and a motor speed controller (Items 5X, 5Z and 7. See para 0032, 0033 and 0036) coupled to the servo motor each servo motor being configured to rotate a respective one of the plurality of machines (Abstract: a plurality of moving members driven by motors), the method comprising: 
(a) accelerating each one of the servo motors such that each servo motor has an acceleration phase (Fig. 3 shows acceleration phases; see para 0036-0038 and 0040), a first machine of the plurality of machines achieves a first rate of rotation after a first acceleration phase Examiner’s note: it’s inherent to have a rate of rotation after an acceleration) and before a deceleration phase ([0012]-[0015]), and a second machine of the plurality of machines achieves the first rate of rotation after a second acceleration phase, (para 0015-0016) and before a second deceleration phase;
(b) decelerating each one of the servo motors such that each servo motor has a deceleration phase Fig. 3 shows deceleration phases; see para 0036-0038 and 0040); 
(c) synchronising the acceleration (a) and deceleration (b) of the servo motors in order to achieve overlap of the acceleration phases of some of the machines with the deceleration phases of other of the machines (Fig. 3 shows overlap between the acceleration and deceleration phases. See para 0036-0038 and 0040), 
(d) controlling the second machine to accelerate during the second acceleration phase ([0012]-[0015]) to achieve a second rate of rotation after the second acceleration phase and before the second deceleration phase due to a change in a rate of rotation achieved by the first can internal spray machine after the first acceleration phase and before the first deceleration phase from the first rate of rotation to the second rate of rotation, wherein the second rate of rotation is different than the first rate of rotation (Abstract and [0012]-[0016]; opposite sign of plus and minus, thus different than the first rate of rotation); and
(e) providing electrical power from regenerative braking systems of the machines in a deceleration phase to the machines in an acceleration phase (See para 0014 and 0043; Fig. 5 also shows acceleration and deceleration of Y-axis member -Para 0051).  
Fujita doesn’t explicitly teach the machine or moving member being a can internal spray.
However, Bauvin teaches a method of coating a surface of a hollow body, for instance, a bottle (see para 0003-0004).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the idea of spraying the surface of a bottle of Bauvin by utilizing the apparatus of Fujita in order to use the bottle for pharmaceuticals or cosmetics, such as perfumes (see Baudin para 0002).

Regarding claims 7, 11 and 17 Fujita doesn’t explicitly teach:
A controller according to claim 5, wherein the can internal spray machines each comprise an indexing mechanism, the indexing mechanism comprising the servo motor.  
However, Bauvin teaches in para 0079 a table interpreted as an indexing mechanism comprising the function of the motor.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the indexing mechanism of Bauving by utilizing the apparatus of Fujita in order to control the spray nozzle from a safety point of view by reducing the risk of untimely spraying toward the user and to make it possible to direct the spray continuously in a predefined direction compatible with operator safety (see 0070).

Regarding claim 14, Fujita teaches:
The method of claim 13 further comprising the step of, after the decelerating step, pausing the servo motors for a dwell period (col 7 ll.1-5: delaying acceleration of the traveling vehicles; which is a pause).  

Regarding claim 15, Fujita teaches:
The method of claim 13 wherein the providing step (d) is performed without energy storage (col. 1 line 66- col. 2 line 10: the transfer of energy is from the decelerating vehicle to the accelerating vehicle right away so there’s no storage of energy).

Regarding claim 16, Fujita teaches:
The controller according to claim 5, wherein each one of the plurality of can internal spray machines is configured to rotate a can to a processing area independently of the rotation of each of the other plurality of internal spray machines ([0005]: respective motors are provided and controlled by a control section to drive moving members independently) such that each can is rotated by a single one of the plurality of spray machines (Abstract: a plurality of moving members driven by motors).

Regarding claims 19, 22 and 24, Fujita teaches:
The controller according to claim 5, wherein the controller is further configured to operate the plurality of can internal spray machines to undergo up to 420 acceleration and deceleration cycles per minute (Abstract: accelerate and deceleration).

Regarding claim 21, Fujita teaches:
The controller according to claim 5, wherein each servo motor of each can internal spray machine is individually controlled by their respective motor speed controller (Fig. 1 shows that each motors are driven by motor amplifier).

Regarding claim 26, Fujita teaches:
The controller according to claim 5, wherein the controller is further adapted to synchronize the servo motors to achieve overlap of acceleration phases of multiple of the plurality of the can internal spray machines with a deceleration phase of a single one of the can internal spray machines (para 0016 states that where a time difference exists, the freedom of controlling the respective moving members can be increased and therefore, there would be plurality of machines which would coincidentally have at least two in deceleration or acceleration at the same time while one of the rest would be on opposing direction).  

Regarding claim 27, Fujita teaches:
The controller according to claim 5, the controller is adapted to control the first can internal spray machine to achieve the first rate and to control the second can internal spray machine to achieve the second rate in response to a change in rate of other can internal spray machines of the plurality of can internal spray machines (para 0015 states that the control section performs harmonization control to synchronize the deceleration timing of the other moving member with the acceleration timing of the one moving member or to make the deceleration of the other moving member and the acceleration of the one moving member become approximately equal amounts or strength with opposite signs of plus and minus).

Regarding claim 28, as best understood, Fujita teaches:
The controller according to claim 5, wherein the first and second rates of rotation are substantially constant (Fig. 5).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujita (US 20110258848) in view of Bauvin (US 2012/0082788) further in view of Ogawa (US 8,612,110).

Regarding claim 18 Fujita teaches:
A method according to claim 13, wherein the step of synchronising step (d)  comprises synchronising the servo motors in order to achieve optimal overlap between acceleration and deceleration phases of the machines (See para 0014 and 0043; Fig. 5 also shows acceleration and deceleration of Y-axis member -Para 0051).
None of Fujita nor Bauvin explicitly teach:
achieving substantially maximum energy transfer from decelerating to accelerating machines.
However, Ogawa teaches achieving substantially maximum energy transfer from decelerating to accelerating machines (col. 1 line 66- col. 2 line 7: the traveling vehicle system causes the first traveling vehicles to decelerate and the second traveling vehicles to accelerate at the same time in order to use the regenerative electric power generated by the decelerating first traveling vehicles to accelerate the second traveling vehicles. Accordingly, the traveling vehicle system suffers no loss of power and efficient use of the regenerative electric power; thus if no loss of power and efficient use of regenerative power, then maximum transfer of energy from decelerating to accelerating machines).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the achievement of maximum energy transfer from decelerating to accelerating machines of Ogawa into the structure of Bauvin in order to use the regenerative power efficiently without storing and discharging the power (see Ogawa col 1 ll.32-40).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but they are not persuasive. 

Applicant has argued that:

 	 The prior art doesn’t teach "subsequent to the first and second can internal spray machines achieving the first rate of rotation" that the "controller is adapted to control the second can internal spray machine ..,. to achieve a second rate of rotation . . . due to a change in a rate of rotation achieved by the first can internal spray machine ..,. from the first rate of rotation to the second rate of rotation." 

Examiner disagrees. In Para 0012, Fujita teaches that the synchronization timing is used and the rate of acceleration and the rate of deceleration is adjusted based on a change in a rate of rotation. Para 0015 further teaches the control section performing a harmonization control. 
Therefore, the application is not in condition for allowance. 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEMENAY T TRUNEH/               Examiner, Art Unit 2846                                                                                                                                                                                                        5/21/2022

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846